           Case 1:20-cv-02154-JEB Document 9 Filed 08/25/20 Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    EDWIN CONTRERAS
    c/o 519 H Street NW
    Washington, DC 20001

    PEDRO RUBIO
    c/o 519 H Street NW
    Washington, DC 20001

          Plaintiffs,

    v.                                                    FIRST AMENDED COMPLAINT 1
    BUSBOYS, INC.                                         Case No. 1:20-cv-02154-JEB
    d/b/a BUSBOYS AND POETS
    450 K Street NW
    Washington, DC 20001

    14TH & V, INC.
    d/b/a BUSBOYS AND POETS
    2021 14th Street NW
    Washington, DC 20009

    BUSBOYS OF MARYLAND, INC.
    d/b/a BUSBOYS AND POETS
    5331 Baltimore Avenue, Suite 104
    Hyattsville, MD 20781

    ANAS SHALLAL
    a/k/a ANDY SHALLAL
    1831 Kalorama Road NW
    Washington, DC 20009

          Defendants.




1
 This First Amended Complaint is filed “as a matter of course,” and without the need for leave
of the Court, pursuant to Fed. R. Civ. P. 15.
           Case 1:20-cv-02154-JEB Document 9 Filed 08/25/20 Page 2 of 13




                             FIRST AMENDED COMPLAINT

1.      Defendants own and operate Busboys and Poets, a popular restaurant with multiple

branches in the District of Columbia and Maryland. Defendants employed each Plaintiff at two

different branches concurrently. Plaintiffs were employed at the following branches: “450K”,

“14th & V”, and “Baltimore Avenue.” Across the two branches, Plaintiffs regularly worked sixty

hours or more per week. However, Defendants did not pay them overtime wages for their over-

time hours.

2.      Plaintiffs bring this action against Busboys, Inc., 14th & V, Inc., Busboys of Maryland,

Inc., and Anas Shallal (“Defendants”) to recover damages for Defendants’ willful failure to pay

overtime wages, in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.;

the District of Columbia Minimum Wage Act Revision Act (“DCMWA”), D.C. Code, § 32-1001

et seq.; the District of Columbia Wage Payment and Collection Law (“DCWPCL”), D.C. Code

§ 32-1301 et seq.

                                      Jurisdiction and Venue

3.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction).

4.      Venue is proper pursuant to 28 U.S.C. § 1391(b), because all Defendants reside in this

district, or a substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in

this district.

                                                Parties

5.      Plaintiff Edwin Contreras is an adult resident of the District of Columbia.

6.      Plaintiff Pedro Rubio is an adult resident of Prince George’s County, Maryland.




                                                   2
             Case 1:20-cv-02154-JEB Document 9 Filed 08/25/20 Page 3 of 13




7.     Defendant Busboys, Inc. is a District of Columbia corporate entity. It does business as

Busboys and Poets. Its principal place of business is located at 450 K Street NW, Washington,

DC 20001. Its registered agent for service of process is Professional Registered Agents, Inc.,

2600 Virginia Avenue NW, Suite 1112, Washington, DC 20037.

8.     Defendant 14th & V, Inc. is a District of Columbia corporate entity. It does business as

Busboys and Poets. Its principal place of business is located at 2021 14th Street NW, Washing-

ton, DC 20009. Its registered agent for service of process is Professional Registered Agents, Inc.,

2600 Virginia Avenue NW, Suite 1112, Washington, DC 20037.

9.     Defendant Busboys of Maryland, Inc. is a Maryland corporate entity. It does business as

Busboys and Poets. Its principal place of business is located at 5331 Baltimore Avenue, Suite 104,

Hyattsville, MD 20781. Its registered agent for service of process is Leanne M. Schrecengost, 102

W. Pennsylvania Avenue, Suite 600, Towson, MD 21204.

10.    Defendant Anas Shallal is an adult resident of the District of Columbia. He resides at

1831 Kalorama Road NW, Washington, DC 20009. He is an owner and officer of Defendant

Busboys, Inc., 14th & V, Inc., and Busboys of Maryland, Inc. He exercises control over the oper-

ations of Busboys, Inc., 14th & V, Inc., and Busboys of Maryland, Inc. — including their pay

practices.

11.    Under the direction of Defendant Anas Shallal, Defendants operate the Busboys and Po-

ets branches as though they were one business.

12.    At all relevant times, Defendants had multiple employees, including Plaintiffs, working

concurrently at two or more Busboys and Poets branches.

13.    At all relevant times, Defendants coordinated the schedules of Plaintiff Contreras and his

coworkers so as not to cause a conflict with any staffing needs of “450K” and “14th & V”.




                                                 3
            Case 1:20-cv-02154-JEB Document 9 Filed 08/25/20 Page 4 of 13




14.    At all relevant times, Defendants coordinated the schedules of Plaintiff Rubio and his

coworkers so as not to cause a conflict with any staffing needs of “450K”, “14th & V”, and “Bal-

timore Avenue”.

15.    At all relevant times, Defendants required Plaintiffs to wear the same uniform at all Bus-

boys and Poets branches.

16.    At all relevant times, Defendants purchased food and materials that were distributed be-

tween the Busboys and Poets branches where Plaintiffs worked.

17.    At all relevant times, Defendants offered customers the same menu and services at all

three branches.

18.    At all relevant times, Defendants did not operate the 450K, 14th & V, and Baltimore Av-

enue branches as competitors. Rather, Defendants’ branches promoted each other and worked

together.

19.    Defendants own and operate the restaurants known as Busboys and Poets, including a

branch at 450 K Street NW, Washington, DC 20001 (“450K”), a branch at 2021 14th Street NW,

Washington, DC 20009 (“14th & V”), and a branch at 5331 Baltimore Avenue, Hyattsville, MD

20781 (“Baltimore Avenue”).

                     Factual Allegations Specific to Plaintiff Contreras
20.    Plaintiff Contreras worked at 450K from approximately 2010 through approximately De-

cember 21, 2019.

21.    Plaintiff Contreras worked at 14th & V from approximately 2012 through approximately

November 30, 2017.

22.    Plaintiff Contreras worked simultaneously at both branches from approximately 2012

through approximately November 30, 2017.




                                                4
           Case 1:20-cv-02154-JEB Document 9 Filed 08/25/20 Page 5 of 13




23.      At all relevant times, Plaintiff Contreras worked at Busboys and Poets as a kitchen la-

borer.

24.      At all relevant times, Plaintiff Contreras’s job duties at Busboys and Poets primarily con-

sisted of preparing and cooking food by manning the grill station, pasta station, and pizza station.

25.      Plaintiff Contreras typically and customarily worked a total of approximately sixty-five

and a half hours a week.

26.      Plaintiff Contreras typically and customarily worked the following schedule at 450K:

                     Start Time           End Time              Break Time         Hours Worked
Monday               10:00 a.m.           4:00 p.m.                 –                   6.0
Tuesday              10:00 a.m.           4:00 p.m.                 –                   6.0
Wednesday            10:00 a.m.           4:00 p.m.                 –                   6.0
Thursday             10:00 a.m.           4:00 p.m.                 –                   6.0
Friday                                                   Off
Saturday                                                 Off
Sunday                                                   Off
                                                                                   24.0 hours total

27.      Prior to November 30, 2017, Plaintiff Contreras typically and customarily worked the fol-

lowing schedule at 14th & V:

                     Start Time           End Time              Break Time         Hours Worked
Monday                                                    Off
Tuesday                4:30 p.m.           1:00 a.m.                 –                   8.5
Wednesday                                                 Off
Thursday                                                  Off
Friday                 4:00 p.m.           2:00 a.m.                 –                   10.0
Saturday               2:00 p.m.           2:00 a.m.                 –                   12.0
Sunday                 2:00 p.m.           1:00 a.m.                 –                   11.0
                                                                                   41.5 hours total

28.      At all relevant times, Defendants paid Plaintiff Contreras by the hour.

29.      Between January 2012 and November 2017, Plaintiff Contreras was paid between $11.50

and $14.00 per hour.

30.      At all relevant times, Defendants paid Plaintiff Contreras by check or direct deposit.


                                                  5
          Case 1:20-cv-02154-JEB Document 9 Filed 08/25/20 Page 6 of 13




31.    While Plaintiff Contreras worked concurrently at 450K and 14th & V, he typically and

customarily worked more than forty hours per workweek for Defendants.

32.    For purposes of calculating overtime, Defendants did not use the aggregate hours Plain-

tiff Contreras worked between the 450K and 14th & V branches.

33.    As a result, Defendants did not pay Plaintiff Contreras overtime wages — or one and

one-half times his regular hourly rate for hours worked in excess of forty in a workweek.

34.    Defendants owe Plaintiff Contreras approximately $39,000.00 in overtime wages (ex-

cluding liquidated damages).

                          Factual Allegations Specific to Plaintiff Rubio
35.    Plaintiff Rubio worked at 14th & V from approximately 2007 through approximately

February 28, 2020.

36.    Plaintiff Rubio worked at 450K from approximately September 6, 2010 through approxi-

mately December 31, 2014.

37.    Plaintiff Rubio worked at Baltimore Avenue from approximately January 1, 2015 through

approximately December 31, 2017.

38.    Plaintiff Rubio worked simultaneously at 14th & V and 450K from approximately Sep-

tember 6, 2010 through approximately December 31, 2014.

39.    Plaintiff Rubio worked simultaneously at 14th & V and Baltimore Avenue from approxi-

mately January 1, 2015 through approximately December 31, 2017.

40.    At all relevant times, Plaintiff Rubio worked a majority of his hours in the District of Co-

lumbia.

41.    At all relevant times, Plaintiff Rubio worked at Busboys and Poets as a kitchen laborer.

42.    At all relevant times, Plaintiff Rubio’s job duties at Busboys and Poets primarily con-

sisted of preparing and cooking food.


                                                6
          Case 1:20-cv-02154-JEB Document 9 Filed 08/25/20 Page 7 of 13




43.    Plaintiff Rubio typically and customarily worked a total of between approximately sixty

and sixty-two hours per week.

44.    At all relevant times, Defendants paid Plaintiff Rubio by the hour.

45.    Defendants paid Plaintiff Rubio approximately the following hourly rates:

                           Approximate Dates              Hourly Rate
                       Sep. 06, 2010–Dec. 31, 2013          $11.00
                       Jan. 01, 2014–Dec. 31, 2015          $13.00
                       Jan. 01, 2016–Dec. 31, 2017          $15.00

46.    At all relevant times, Defendants paid Plaintiff Rubio by check.

47.    While Plaintiff Rubio worked concurrently at 14th & V and 450K, he typically and cus-

tomarily worked more than forty hours per workweek for Defendants.

48.    While Plaintiff Rubio worked concurrently at 14th & V and Baltimore Avenue, he typi-

cally and customarily worked more than forty hours per workweek for Defendants.

49.    For purposes of calculating overtime, Defendants did not use the aggregate hours Plain-

tiff Rubio worked across branches.

50.    As a result, Defendants did not pay Plaintiff Rubio overtime wages — or one and one-

half times his regular hourly rate for hours worked in excess of forty in a workweek.

51.    Defendants owe Plaintiff Rubio approximately $50,550.00 in overtime wages (excluding

liquidated damages).

                         Factual Allegations Common to All Plaintiffs
52.    Defendant Anas Shallal signed Plaintiffs’ paychecks.

53.    Defendant Anas Shallal has participated in decision(s) to hire management at the 450K,

14th & V, and Baltimore Avenue branches.

54.    Defendant Anas Shallal has participated in decision(s) to fire management at the 450K,

14th & V, and Baltimore Avenue branches.



                                                7
           Case 1:20-cv-02154-JEB Document 9 Filed 08/25/20 Page 8 of 13




55.    Defendant Anas Shallal has participated in decision(s) to set hourly wage rates at the

450K, 14th & V, and Baltimore Avenue branches.

56.    Defendant Anas Shallal has participated in decision(s) to set hours of operations at the

450K, 14th & V, and Baltimore Avenue branches.

57.    Defendant Anas Shallal participated in the decision(s) to allow Plaintiffs to work concur-

rently at the 450K, 14th & V, and Baltimore Avenue branches.

58.    Defendant Anas Shallal receives daily notifications concerning the operations of his

450K, 14th & V, and Baltimore Avenue branches at his email address: andy@busboysandpo-

ets.com.

59.    Defendant Anas Shallal sends instructions concerning operations at the 450K, 14th & V,

and Baltimore Avenue branches from his email address: andy@busboysandpoets.com.

60.    At all relevant times, Defendants had the power to hire and fire Plaintiffs.

61.    At all relevant times, Defendants had the power to control Plaintiffs’ work schedule.

62.    At all relevant times, Defendants had the power to supervise and control Plaintiffs’ work.

63.    At all relevant times, Defendants had the power to set Plaintiffs’ rate and manner of pay.

64.    By dividing his business into multiple corporate entities that issued separate paychecks to

Plaintiffs, Defendant Anas Shallal created the false impression that Plaintiffs were ineligible for

overtime wages when they worked more than 40 hours per week across branches.

65.    While Plaintiffs worked concurrently at two of Defendants’ branches, they were unaware

that the aggregate of the hours that they worked could be used to determine Defendants’ obliga-

tion to pay overtime wages.

66.    Defendants never notified Plaintiffs that the aggregate of the hours they worked at two

different branches could be used to determine Defendants’ obligation to pay overtime wages.




                                                 8
            Case 1:20-cv-02154-JEB Document 9 Filed 08/25/20 Page 9 of 13




67.       Upon information and belief, Defendants learned about their failure to pay similarly situ-

ated employees overtime wages in early 2018. As a result, Defendants changed their busines

practices and stopped scheduling employees to work at multiple branches. Despite coming to this

realization, Defendants took no steps to notify their employees, including Plaintiffs, that they had

improperly withheld overtime wages.

68.       Plaintiffs only learned that the aggregate of the hours that they worked for Defendants’

multiple branches could be used to determine overtime wages in the weeks prior to filing their

claims.

69.       At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiffs one and one-half times their regular hourly rate for all hours worked in excess of forty hours

in any one workweek.

70.       At all relevant times, Defendants were aware that they were legally required to timely

pay Plaintiffs all wages legally due to them.

71.       At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.

72.       At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

73.       At all relevant times, Defendants had employees who handled food products, such as

chicken, beef, or vegetables, that had been raised or grown outside of the District of Columbia.

                                              COUNT I
                 FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA
74.       Plaintiffs incorporates the foregoing paragraphs as if fully restated herein.

75.       Each defendant was an “employer” of Plaintiffs within the meaning of the FLSA. 29

U.S.C. § 203(d).


                                                    9
         Case 1:20-cv-02154-JEB Document 9 Filed 08/25/20 Page 10 of 13




76.     The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

77.     Defendants violated the FLSA by knowingly failing to pay Plaintiffs at least one and one-

half times their regular hourly rate for hours worked in excess of forty hours in any one work-

week.

78.     Defendants’ violations of the FLSA were willful.

79.     For Defendants’ violations of the FLSA, Defendants are liable to Plaintiffs for unpaid

overtime wages, an equal amount as liquidated damages, reasonable attorney’s fees and

expenses, court costs, interest, and any other relief deemed appropriate by the Court.

                                            COUNT II
             FAILURE TO PAY OVERTIME WAGES UNDER THE DCMWA
80.     Plaintiffs incorporates the foregoing paragraphs as if fully restated herein.

81.     Each defendant was an “employer” of Plaintiffs within the meaning of the DCMWA.

D.C. Code § 32-1002(3).

82.     The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. D.C.

Code § 32-1003(c).

83.     Defendants violated the DCMWA by knowingly failing to pay Plaintiffs at least one and

one-half times their regular hourly rate for hours worked in excess of forty hours in any one

workweek.

84.     Defendants’ violations of the DCMWA were willful.




                                                 10
         Case 1:20-cv-02154-JEB Document 9 Filed 08/25/20 Page 11 of 13




85.    For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiffs for unpaid

overtime wages, an amount equal to three times the unpaid overtime wages as liquidated dam-

ages, reasonable attorney’s fees and expenses, court costs, interest, and any other relief deemed

appropriate by the Court.

                                          COUNT III
                   FAILURE TO PAY WAGES UNDER THE DCWPCL

86.    Plaintiffs incorporates the foregoing paragraphs as if fully restated herein.

87.    Each defendant was an “employer” of Plaintiffs within the meaning of the DCWPCL.

D.C. Code § 32-1301(1B).

88.    The DCWPCL requires employers to pay an employee who is discharged no later than

the working day following the discharge. D.C. Code § 32-1303(1).

89.    The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within 7 days from the date of quitting or resigning, whichever

is earlier. D.C. Code § 32-1303(2).

90.    For purposes of the DCWPCL, “wages” include, among other things, regular, minimum,

and overtime wages. D.C Code § 32-1301(3).

91.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiffs all wages

due, including overtime wages.

92.    Defendants’ violations of the DCWPCL were willful.

93.    For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiffs for un-

paid wages, an amount equal to three times the amount of unpaid wages as liquidated damages,

reasonable attorney’s fees and expenses, court costs, interest, and any other relief deemed appro-

priate by the Court. See Martinez v. Asian 328, LLC, 220 F. Supp. 3d 117, 123 (D.D.C. 2016)




                                                11
            Case 1:20-cv-02154-JEB Document 9 Filed 08/25/20 Page 12 of 13




(“[T]he liquidated-damages provision of the DCWPCL awards treble damages as liquidated

damages in addition to the actual damages in the form of unpaid wages.”).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully requests that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $368,318.38 and

grant the following relief:

       a.         Award Plaintiffs $358,200.00 consisting of the following overlapping elements:

                i.       unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                         suant to the FLSA, 29 U.S.C. § 216;

              ii.        unpaid overtime wages, plus three times the amount of unpaid wages as

                         liquidated damages, pursuant to the DCMWA, D.C. Code § 32-1012;

              iii.       unpaid wages, plus three times the amount of unpaid wages as liquidated

                         damages, pursuant to the DCWPCL, D.C. Code §§ 32-1303(4) and 32-

                         1308;

       b.         Award Plaintiffs pre-judgment and post-judgment interest as permitted by law;

       c.         Award Plaintiffs attorney’s fees and expenses computed pursuant to the matrix

       approved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and up-

       dated to account for the current market hourly rates for attorney’s services, pursuant to

       the DCWPCL, D.C. Code § 32-1308(b)(1) (as of this date, approximately $9,979.00);

       d.         Award Plaintiffs court costs (currently, $139.38); and

       e.         Award any additional relief the Court deems just.




                                                  12
       Case 1:20-cv-02154-JEB Document 9 Filed 08/25/20 Page 13 of 13




Date: August 25, 2020                     Respectfully submitted,

                                          /s/ Justin Zelikovitz
                                          JUSTIN ZELIKOVITZ, #986001
                                          DCW AGE L AW
                                          519 H Street NW
                                          Washington, DC 20001
                                          Phone: (202) 803-6083
                                          Fax: (202) 683-6102
                                          justin@dcwagelaw.com

                                          Counsel for Plaintiffs




                                     13
